It is perfectly well settled that the husband is not entitled to the remainder of a chattel belonging to the wife at the time of the intermarriage.                                                   (186)
Verdict for plaintiff.
Quere de hoc.
NOTE. — See the note to Lewis v. Hines, 2 N.C. 278, and, in addition to the cases there cited, see Johnston v. Pasteur, 1 N.C. 582;Norfleet v. Harris, ibid., 517; Walker v. Mebane, 5 N.C. 41; Knight v.Leak, 19 N.C. 133; Revel v. Revel, 19 N.C. 272; Hardie v. Cotton,36 N.C. 61; Poindexter v. Blackburn, ibid., 286.
Cited: Weeks v. Weeks, 40 N.C. 120 (but under erroneous title ofBlount v. Haddock). *Page 196